internal_revenue_service number release date index number ----------------------------------------- ---------------------------------- ---------------------------------- re ------------------------------------- department of the treasury washington dc person to contact ------------------------------ id no ------------ --------- telephone number ---------------------- refer reply to cc psi b04 plr-132414-12 date date legend settlor trust date date child child child court state statute state statute ------------------------ -------------------------------------------------------------- ----------------------- ----------------------- ------------------------------ -------------------------- ------------------------------- ----------------------------------------------- ------------------------------------------------------ -------------------------------------------------------------------- dear ------------------- this letter responds to correspondence dated date requesting rulings under sec_1001 sec_2501 and sec_2601 of the internal_revenue_code concerning the income gift and generation-skipping_transfer gst tax consequences of a proposed modification of trust the facts submitted and representations made are as follows on date a date after date and prior to date settlor created an irrevocable_trust trust for the benefit of his then living children child and child and for any of his after-born or adopted children subsequently child was born on date and became an additional beneficiary of trust plr-132414-12 article v sec_1 of trust provides that the trust estate is to be held in equal separate shares one for the primary benefit of each of grantor’s children article v sec_3 of trust provides that the net_income from each separate share is to be paid to the primary beneficiary of each share during his or her lifetime at convenient intervals but at least annually the trustees in their sole discretion may also pay to or apply for the benefit of the primary beneficiary so much of the corpus of the trust estate of each separate share as the trustee considers beneficial proper and suitable to provide for maintenance education and support of the primary beneficiary in accordance with his or her accustomed standard of living article v sec_4 of trust provides that each primary beneficiary with a present_interest in trust will have a testamentary limited_power_of_appointment to modify the provision of this article to increase or decrease the share provided for an issue of that issue alter the terms of distribution of trust assets to such issue’s issue or redirect the disposition of remaining trust assets at termination of trust among the issue’s issue and spouses of their issue article v sec_5 of trust provides that upon the death of a primary beneficiary the trust share held for such beneficiary terminates and any remaining trust estate is to be delivered to such beneficiary’s then-living issue by right of representation and if there are no such living issue then to grantor’s then-living children and then-living issue of any deceased child by right of representation but if there are continuing trusts established in trust for such beneficiaries then to such trusts the primary beneficiaries child child and child individually and on behalf of their minor children entered into an agreement agreement that modifies the duties and authorities of the trustees regarding the requirement for current annual distributions of net_income the agreement provides that the trustees will have no duty to distribute net_income annually to the primary beneficiary of each separate trust share but will have the discretion to pay or apply for the benefit of each beneficiary the net_income in the same manner as provided for the distribution of corpus of the trust share any net_income that is not distributed will be retained and set_aside as accumulated net_income such accumulated net_income together with any earnings thereon if not distributed to the primary beneficiary during his or her lifetime will be paid to the estate of the deceased primary beneficiary the agreement does not modify any other provisions of trust if favorable rulings are issued pursuant to this ruling_request a petition will be filed with court seeking an order order approving the modification contained in the agreement it is represented that settlor allocated sufficient gst_exemption to the transfers to trust to cause trust to have an inclusion_ratio of zero and that there have plr-132414-12 been no distributions of corpus since date it is represented that since the establishment of trust any net_income from each separate share that was required to be distributed has been paid to the primary beneficiary of such share state statute provides that the court may on petition of an interested person approve an interpretation construction modification or other settlement that is agreed upon in writing by all presently identified and competent beneficiaries whose interests in the trust may be affected to resolve a contest controversy or question of construction or interpretation concerning the existence administration or termination of an irrevocable_trust state statute provides that there is no need to appoint a guardian ad litem to represent minor and unborn beneficiaries if under the statute such minor and unborn beneficiaries are adequately represented by his or her parent you have requested the following rulings the proposed modification of the income distribution provisions of trust will not adversely affect the gst_exemption of trust the proposed modifications of the income distribution provisions of trust will not cause any beneficiary of trust to have made a gift that is subject_to gift_tax under sec_2501 the proposed modification of the income distribution provisions of trust will not cause trust or any beneficiary of trust to recognize gain_or_loss from the sale or disposition of property under sec_61 or sec_1001 law and analysis ruling sec_2601 imposes a tax on every generation-skipping_transfer made after date sec_2611 provides that the term generation-skipping_transfer means a tax distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 provides that for purposes of chapter the term applicable_rate means with respect to any generation-skipping_transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-132414-12 sec_2642 provides in relevant part that for purposes of chapter the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer shall be the excess if any of over the applicable_fraction determined for the trust from which such transfer is made sec_2642 provides in relevant part that the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2631 provides for the year in issue that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor the transfer in this case was made prior to the enactment of sec_2632 deemed_allocation to certain lifetime transfers to gst trusts the transfer in this case has gst potential it is represented that settlor allocated sufficient gst_exemption to all transfers to trust to cause trust to have an inclusion_ratio of zero no guidance has been issued concerning the modification of a_trust that may affect the status of a_trust that is exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or will not cause the trust to lose its exempt status under the regulation unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for plr-132414-12 vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in this case the proposed agreement to modify trust provides that the trustees have no duty to distribute income annually to the primary beneficiary of each separate trust share but will have the discretion to pay or apply the income for the benefit of each beneficiary in addition the proposed agreement to modify trust provides that any accumulated income not distributed prior to the death of the beneficiary will be paid and distributed to the estate of the deceased beneficiary accordingly the accumulated income will be included in the beneficiary’s gross_estate for estate_tax purposes and the beneficiary will be treated as the transferor of the accumulated income for gst tax purposes the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly based upon the facts submitted and the representations made we conclude that the proposed agreement to modify trust pursuant to court order will not cause trust as modified to lose its gst exempt status as a result of allocating settlor’s gst_exemption to trust ruling sec_2501 imposes a tax on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in this case the income distribution provisions will be modified to give the trustees discretion to distribute income to the primary beneficiaries or to accumulate plr-132414-12 such income however the accumulated income will be included in each primary beneficiary’s estate upon the death of the beneficiary accordingly at the time of the modification none of the income_interest will be gratuitously transferred from the primary beneficiary to any other beneficiary of trust the beneficial interests in the modified trust will be substantially_similar to the interests prior to the modification accordingly based upon the facts submitted and representations made we conclude that the proposed modification to trust will not cause any beneficiary of trust to have made a gift that is subject_to gift_tax under sec_2501 ruling sec_61 provides that gross_income includes gain derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided in this case the trust modifications will result in increased trustee discretion and will not confer new rights to the beneficiaries or result in any relative shifting of interests between beneficiaries accordingly based upon the facts submitted and the representations made we conclude that the proposed modification to trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 to either trust or any beneficiary except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-132414-12 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours ______________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
